WILLIAM A. HOFFMAN, JR., Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentHoffman v. CommissionerNo. 14273-99LUnited States Tax CourtT.C. Memo 2000-198; 2000 Tax Ct. Memo LEXIS 238; 79 T.C.M. (CCH) 2220; T.C.M. (RIA) 53932; June 29, 2000, Filed *238  Decision will be entered for respondent.  William A. Hoffman, Jr., pro se.Karen Nicholson Sommers, for respondent.  Wells, Thomas B.WELLSMEMORANDUM OPINIONWELLS, CHIEF JUDGE: Respondent issued to petitioner a Notice of Determination Concerning Collection Actions Under Section 6320 and/or 6330. In response to that notice, petitioner timely filed a Petition for Lien or Levy Action Under Code Section 6320(c) or 6330(d). We review for abuse of discretion respondent's Notice of Determination Concerning Collection Actions Under Section 6320 and/or 6330.On May 23, 1997, respondent issued a notice of deficiency to petitioner determining a deficiency in, additions to, and penalties on petitioner's 1994 Federal income tax. Petitioner received the notice of deficiency and responded to respondent by a letter dated June 8, 1997. Petitioner failed to petition this Court within the time required by section 6213 with respect to the notice of deficiency.Subsequently, on April 7, 1999, respondent sent petitioner a Final Notice of Intent to Levy pursuant to section 6330. The notice stated that petitioner owed taxes, penalties, and interest totaling $ 7,729.59 for the 1994*239  taxable year and that respondent was preparing to collect that amount by levy. The notice stated that petitioner could request a "Collection Due Process Hearing" with respondent's Appeals Office.On April 21, 1999, respondent received from petitioner a request for a collection due process hearing. On July 14, 1999, petitioner met with Appeals Officer Fred McMullen of the Southern California Appeals Division. At that meeting, petitioner declined to discuss collection alternatives or any facts concerning his tax liability and chose instead to present frivolous arguments. Consequently, Appeals Officer McMullen determined that the Internal Revenue Service could proceed with the proposed levy.The relevant parts of section 6330 provide:   SEC. 6330 Notice and Opportunity for Hearing Before Levy.   (a) Requirement of notice before levy. --     (1) In general. -- No levy may be made on any property or   right to property of any person unless the Secretary has   notified such person in writing of their right to a hearing   under this section before such levy is made.     *     *     *     *     * *240     *     *   (b) Right to a fair hearing. --     (1) In general. -- If the person requests a hearing   under subsection (a)(3)(B), such hearing shall be held by   the Internal Revenue Service Office of Appeals.    *    *     *     *      *      *     *   (c) Matters considered at hearing. --   *    *     *     *      *      *      *     (2) Issues at hearing. --        (A) In general. -- The person may raise at the hearing     any relevant issue relating to the unpaid tax or the     proposed levy, including --          (i) appropriate spousal defenses;          (ii) challenges to the appropriateness of        collection actions; and          (iii) offers of collection alternatives, which        may include  the posting of a bond, the substitution        of other assets, an installment agreement, or an        offer-in-compromise. *241          (B) Underlying liability. -- The person may also     raise at the hearing challenges to the existence or amount     of the underlying tax liability for any tax period if the     person did not receive any statutory notice of deficiency     for such tax liability or did not otherwise have an     opportunity to dispute such tax liability.       *     *      *     *     *     *     *   (d) Proceeding after hearing. --     (1) Judicial review of determination. -- The person may,   within 30 days of a determination under this section, appeal   such determination --        (A) to the Tax Court (and the Tax Court     shall have jurisdiction to hear such matter);     *  *  *.In a recent opinion, Goza v. Commissioner, 114 T.C. 176">114 T.C. 176, 2000 U.S. Tax Ct. LEXIS 19">2000 U.S. Tax Ct. LEXIS 19, 114 T.C. No. 12">114 T.C. No. 12 (2000), the taxpayer received a notice of deficiency and failed to petition this Court for redetermination with respect thereto. At the due process hearing pursuant to section 6330(b), the taxpayer challenged the underlying deficiency*242  on constitutional grounds. The Commissioner issued a determination letter to the taxpayer, and the taxpayer timely filed a petition for review with this Court. The Court granted the Commissioner's motion to dismiss the petition for failure to state a claim on the grounds that the taxpayer could not challenge the underlying deficiency. The Court held that a taxpayer who received a notice of deficiency and failed to file a petition for redetermination of that deficiency with this Court was precluded from later contesting the underlying deficiency in a proceeding in this Court under section 6330(d).Petitioner does not dispute that he received a notice of deficiency and failed to file a timely petition with this Court pursuant to section 6213 for redetermination of that deficiency. Petitioner further does not dispute that he failed to raise any of the issues listed in section 6330(c)(2)(A) at the July 14, 1999, meeting with respondent's Appeals Office. Rather, petitioner continues to put forth frivolous arguments that have been universally rejected by this and other courts. Because, however, petitioner received a notice of deficiency and failed to file a timely petition with this Court*243  for redetermination of that deficiency, he is precluded from raising any issue regarding his underlying tax liability at this time. Consequently, we sustain respondent's determination in the Notice of Determination Concerning Collection Actions Under Section 6320 and/or 6330.Petitioner perhaps did not realize the frivolity of his petition in the instant case. Accordingly, we warn petitioner that pursuant to section 6673 we are authorized to impose a penalty of up to $ 25,000 on taxpayers who institute proceedings merely for delay or who set forth in a proceeding a position that is frivolous or groundless. Petitioner should bear that fact in mind in connection with any further proceedings which he may institute in this Court.To reflect the foregoing,Decision will be entered for respondent.